On May 19, 1993, this court publicly reprimanded respondent, Anthony J. Koury, and ordered him to pay board costs of $1,820.58 by June 18,1993. On August 19,1993, the court ordered respondent to show cause why he should not be found in contempt for failure to fully comply with its order of May 19, 1993. On December 10, 1993, the court found respondent in contempt and indefinitely suspended him until costs, including any accrued interest, were paid in full. This court further ordered that respondent would not be reinstated until he complied with the requirements for reinstatement set forth in the Supreme Court Rules for the Government of the Bar of Ohio, and this court ordered respondent reinstated. This court also ordered respondent, inter alia, to surrender his certificate of admission and attorney registration card and file an affidavit of compliance. On November 7, 1994, this court ordered respondent to show cause why he should not be found in contempt for failing to surrender his certificate of admission and attorney registration card and for failing to file an affidavit of compliance. On December 1, 1994, respondent surrendered his attorney registration card and filed a Motion to Dissolve Show Cause Order. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, effective February 14, 1995, that relator, Mahoning County Bar Association, file with the Clerk of this court within fourteen days of receipt of this order, a response to respondent’s Motion to Dissolve Show Cause Order.
IT IS FURTHER ORDERED by the court, sua sponte, that any document relator files with this court in this case, including its response to respondent’s Motion to Dissolve Show Cause Order, shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.